Per Curiam.

The motion made by the plaintiff herein was, clearly, a motion to amend or modify the judgment and, as such, came within the provisions of section 254 of the Municipal Court Act; and, not having been made within five days, as therein prescribed, the court below had no jurisdiction to entertain it and could not grant the relief asked for. Buschbaum v. Feldman, 43 Misc. 85. The appeal herein, however, being from the judgment as well as the order, this court may, upon appeal, “ reverse, affirm or modify the judgment or final order appealed from” (§ 310, Mun. Ct. Act), and the judgment herein may be modified by inserting therein *611the words: “ Defendant liable to arrest and imprisonment on execution.”
Order affirmed and judgment modified, without costs to either party.
Present: Scott, Bischoff and McLean, JJ.
Order affirmed and judgment modified, without costs to either party.